Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Imoto et al. (US. 2013/0122741 A1) teaches “An image forming apparatus comprising: a first circuit board which is arranged on a rear side of the image forming apparatus; a second circuit board which is electrically connected to the first circuit board via a cable; a board-side connector which is mounted on the first circuit board, is connected to a cable-side connector of the cable, the board-side connector including a plurality of terminals extending in a first direction orthogonal to a mounting surface of the first circuit board and arranged in parallel in a second direction orthogonal to the first direction, and a housing in which the plurality of terminals is housed, the housing having a first wall arranged on one side of the plurality of terminals in a third direction orthogonal to the first direction and the second direction, and having a portion of which a length in the first direction is larger than a length of each of the plurality of terminals in the first direction, the portion facing the plurality of terminals, the housing having a second wall arranged on the other side of the plurality of terminals and having a portion of which at least a part has a length in the first direction smaller than the length of each of the plurality of terminals in the first direction, the portion facing the plurality of 
Imoto et al. (US. 2013/0122741 A1) does not teach “a restricting member configured to restrict an insertion angle of the cable-side connector with respect to the board-side connector, the restricting member being arranged adjacent to the second wall of the board-side connector in the third direction, a length of the restricting member in the first direction being larger than the length of each of the plurality of terminals in the first direction, wherein L3 (L2-L1)/tan650 is satisfied when the length of each of the plurality of terminals in the first direction is L1, the length of the restricting member in the first direction is L2, a distance between the plurality of terminals and the restricting -26-10199726US01 member in the third direction is L3, and L2 < 50 mm.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-5 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 6 Imoto et al. (US. 2013/0122741 A1) teaches “An image forming apparatus comprising: a first circuit board which is arranged on a rear side of the image forming apparatus; a second circuit board which is electrically connected to the first circuit board via a cable; a board-side connector which is mounted on the first circuit board, is 
Imoto et al. (US. 2013/0122741 A1) does not teach “a restricting member configured to restrict an insertion angle of the cable-side connector with respect to the board-side connector, the restricting member being arranged adjacent to the second wall of the board-side connector in the third direction, a length of the restricting member in the first direction being larger than the length of each of the plurality of terminals in the first direction,, wherein L2 > L3tan650 + L1 is satisfied when the length of each of the plurality of terminals in the first direction is L1, the length of the restricting member in the first direction is L2, a distance between the plurality of terminals and the restricting member in the third direction is L3, and L3 < 25 mm.”

Claims 7-10 are dependent on claim 6 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831